Title: From Thomas Boylston Adams to John Quincy Adams, 10 November 1802
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother
Philadelphia 10th: November 1802

I have received your favors of the 27th: ult: and 1st: currt; the latter enclosing your bill upon London, for £1000 St: and I have this day given it into a Broker’s hands, to be Sold. If the Sum had been divided into two bills for £500 each I could have Sold them myself: and should you draw again, it would ensure a more Speedy Sale, to have them thus divided. I am not sufficiently acquainted with the solidity of our Merchants, to take the risk of such an important a negociation upon myself; but the Broker will probably obtain as much, if not more than I could, without the danger of deception. I hope to make the remittance in Season to meet your wishes.
Your political letter was a source of instruction and amusement, both to myself and some of the faithful, to whom I took the liberty of communicating it; but you calculated rather largely on my philosophy when you express surprize, at the warmth of my letter to you. I have little on the score of interest, to animate my political feelings; far less than thousands of the community, who gaze with apathy on the triumph of the most profligate & abandoned faction, that ever vexed a State; but I cannot consent to Stifle my indignation, because the timid and the wavering have hood-winked themselves for fear of encountering the ghost of Democracy.
At your pressing recommendation, I will read Xenophon’s treatise upon the Athenian Democracy; not with the expectation however of finding consolation in it, for the follies and errors of our own times. The Athenian’s doubtless afford an excellent example of the violence to which a Democratic government necessarily leads a people; who “love to have the worst men in power”; but after the disasterous experiments made by “the most enlightened and ingenious people, that ever existed upon earth,” are we destined to run the Same course, with a people, whose character is the very reverse? If there be any among us, who can contemplate such prospects with composure or indifference, or who can pacify their present feelings with the remote expectation of a future change of public sentiment, I am, unfortunately for myself, not of their Sect. The barriers, which time has been So long struggling to raise between virtue & vice, between honor and degeneracy, between such as are praise worthy and of good report and such as are polluted with all manner of detestable crimes, are to be laid prostrate by a pestilential breath proceeding from the hectic lungs of Democracy. And you console yourself, “that we are not conducting worse than others have done in similar situations!” I would I were any thing but a philosopher, if Such must be my tenets. I cannot endure, that state of Society, wherein the men of talents, of mental endowments, “whose hearts are pure, and whose hands are clean,” are the least in honor and estimation among us; when Such men are awed into forbearance or  Stand mute through terror, it is time to despair of the Commonwealth.
I concur with you in opinion, that the cause of federalism is irretrievable, and I never Shall heave a Sigh over its Sepulchre. It knew not how to live while it lasted, for the very aliment it fed upon, proved to be its bane and killed it. But the cause of truth and righteousness, (to speak in scripture phrase) is what I wish to See revived, and I can discern no “Star in the east” to guide my journeying hopes. I tender you my fervent congratulations upon your non-election and most ardently pray that the voice of the people may never prove more detrimental to your welfare than it has on this occasion.
Your brother
T. B. Adams.